
	
		II
		111th CONGRESS
		1st Session
		S. 1287
		IN THE SENATE OF THE UNITED STATES
		
			June 18, 2009
			Mr. McCain (for himself,
			 Mr. Coburn, and Mr. Grassley) introduced the following bill; which
			 was read twice and referred to the Committee on Armed
			 Services
		
		A BILL
		To provide for the audit of financial statements of the
		  Department of Defense for fiscal year 2017 and fiscal years thereafter, and for
		  other purposes. 
	
	
		1.Short titleThis Act may be cited as the
			 Department of Defense Financial
			 Accountability Act of 2009.
		2.Audit of financial
			 statements of the Department of Defense
			(a)Financial
			 statements of Department of Defense
				(1)Validation as
			 ready for auditThe financial statements of the Department of
			 Defense for a fiscal year shall be validated as ready for audit by not later
			 than September 30, 2017.
				(2)AuditThe
			 financial statements of the Department of Defense for a fiscal year shall be
			 audited, and an opinion shall be rendered pursuant to such audit, for the first
			 fiscal year for which the financial statements are ready for audit, but not
			 later than fiscal year 2017, and for each fiscal year thereafter.
				(3)Deadline for
			 auditThe audit of the financial statements of the Department of
			 Defense shall be completed as follows:
					(A)In the event the
			 financial statements for a fiscal year before fiscal year 2017 are ready for
			 audit, by not later than two years after the last day of such fiscal
			 year.
					(B)In the case of
			 the financial statement fiscal year 2017, by not later than September 30,
			 2019.
					(C)In the case of
			 the financial statement for any fiscal year after fiscal year 2017, by not
			 later than one year after the last day of such fiscal year.
					(b)Financial
			 statements of the military departments and DLAIn furtherance of
			 compliance with the requirements in subsection (a), the following requirements
			 shall apply:
				(1)Department of
			 the Army
					(A)Validation as
			 ready for auditThe financial statements of the Department of the
			 Army for a fiscal year shall be validated as ready for audit by not later than
			 March 31, 2017.
					(B)AuditThe
			 financial statements of the Department of the Army for a fiscal year shall be
			 audited, and an opinion shall be rendered pursuant to such audit, for the first
			 fiscal year for which the financial statements are ready for audit, but not
			 later than fiscal year 2017, and for each fiscal year thereafter.
					(C)Deadline for
			 auditThe audit of the financial statements of the Department of
			 Army shall be completed as follows:
						(i)In
			 the event the financial statements for a fiscal year before fiscal year 2017
			 are ready for audit, by not later than two years after the last day of such
			 fiscal year.
						(ii)In
			 the case of the financial statement fiscal year 2017, by not later than
			 September 30, 2019.
						(iii)In the case of
			 the financial statement for any fiscal year after fiscal year 2017, by not
			 later than one year after the last day of such fiscal year.
						(2)Department of
			 the Navy
					(A)Validation as
			 ready for auditThe financial statements of the Department of the
			 Navy for a fiscal year shall be validated as ready for audit by not later than
			 March 31, 2016.
					(B)AuditThe
			 financial statements of the Department of the Navy for a fiscal year shall be
			 audited, and an opinion shall be rendered pursuant to such audit, for the first
			 fiscal year for which the financial statements are ready for audit, but not
			 later than fiscal year 2016, and for each fiscal year thereafter.
					(C)Deadline for
			 auditThe audit of the financial statements of the Department of
			 Navy shall be completed as follows:
						(i)In
			 the event the financial statements for a fiscal year before fiscal year 2016
			 are ready for audit, by not later than two years after the last day of such
			 fiscal year.
						(ii)In
			 the case of the financial statement fiscal year 2016, by not later than
			 September 30, 2018.
						(iii)In the case of
			 the financial statement for any fiscal year after fiscal year 2016, by not
			 later than one year after the last day of such fiscal year.
						(3)Department of
			 the Air Force
					(A)Validation as
			 ready for auditThe financial statements of the Department of the
			 Air Force for a fiscal year shall be validated as ready for audit by not later
			 than September 30, 2016.
					(B)AuditThe
			 financial statements of the Department of the Air Force for a fiscal year shall
			 be audited, and an opinion shall be rendered pursuant to such audit, for the
			 first fiscal year for which the financial statements are ready for audit, but
			 not later than fiscal year 2016, and for each fiscal year thereafter.
					(C)Deadline for
			 auditThe audit of the financial statements of the Department of
			 the Air Force shall be completed as follows:
						(i)In
			 the event the financial statements for a fiscal year before fiscal year 2016
			 are ready for audit, by not later than two years after the last day of such
			 fiscal year.
						(ii)In
			 the case of the financial statement fiscal year 2016, by not later than
			 September 30, 2018.
						(iii)In the case of
			 the financial statement for any fiscal year after fiscal year 2016, by not
			 later than one year after the last day of such fiscal year.
						(4)Defense
			 Logistics Agency
					(A)Validation as
			 ready for auditThe financial statements of the Defense Logistics
			 Agency for a fiscal year shall be validated as ready for audit by not later
			 than September 30, 2017.
					(B)AuditThe
			 financial statements of the Defense Logistics Agency for a fiscal year shall be
			 audited, and an opinion shall be rendered pursuant to such audit, for the first
			 fiscal year for which the financial statements are ready for audit, but not
			 later than fiscal year 2017, and for each fiscal year thereafter.
					(C)Deadline for
			 auditThe audit of the financial statements of the Defense
			 Logistics Agency shall be completed as follows:
						(i)In
			 the event the financial statements for a fiscal year before fiscal year 2017
			 are ready for audit, by not later than two years after the last day of such
			 fiscal year.
						(ii)In
			 the case of the financial statement fiscal year 2017, by not later than
			 September 30, 2019.
						(iii)In the case of
			 the financial statement for any fiscal year after fiscal year 2017, by not
			 later than one year after the last day of such fiscal year.
						(c)Validation as
			 ready for audit of financial statements regarding particular
			 mattersIn furtherance of compliance with the requirements in
			 subsections (a) and (b), the following requirements shall apply:
				(1)Military
			 equipment
					(A)Department of
			 the ArmyThe financial statements of the Department of the Army
			 with respect to military equipment shall be validated as ready for audit by not
			 later than December 31, 2013.
					(B)Department of
			 the NavyThe financial statements of the Department of the Navy
			 with respect to military equipment shall be validated as ready for audit by not
			 later than September 30, 2014.
					(C)Department of
			 the Air ForceThe financial statements of the Department of the
			 Air Force with respect to military equipment shall be validated as ready for
			 audit by not later than March 31, 2016.
					(2)Real
			 property
					(A)Department of
			 the ArmyThe financial statements of the Department of the Army
			 with respect to real property shall be validated as ready for audit by not
			 later than December 31, 2013.
					(B)Department of
			 the NavyThe financial statements of the Department of the Navy
			 with respect to real property shall be validated as ready for audit by not
			 later than March 31, 2014.
					(C)Department of
			 the Air ForceThe financial statements of the Department of the
			 Air Force with respect to real property shall be validated as ready for audit
			 by not later than September 30, 2014.
					(D)Defense
			 Logistics AgencyThe financial statements of the Defense
			 Logistics Agency with respect to real property shall be validated as ready for
			 audit by not later than March 31, 2015.
					(3)Inventory
					(A)Department of
			 the ArmyThe financial statements of the Department of the Army
			 with respect to inventory shall be validated as ready for audit by not later
			 than March 31, 2017.
					(B)Department of
			 the NavyThe financial statements of the Department of the Navy
			 with respect to inventory shall be validated as ready for audit by not later
			 than December 31, 2013.
					(C)Department of
			 the Air ForceThe financial statements of the Department of the
			 Air Force with respect to inventory shall be validated as ready for audit by
			 not later than September 30, 2016.
					(D)Defense
			 Logistics AgencyThe financial statements of the Defense
			 Logistics Agency with respect to inventory shall be validated as ready for
			 audit by not later than September 30, 2015.
					(4)Operating
			 material and supplies
					(A)Department of
			 the ArmyThe financial statements of the Department of the Army
			 with respect to operating material and supplies shall be validated as ready for
			 audit by not later than March 31, 2017.
					(B)Department of
			 the NavyThe financial statements of the Department of the Navy
			 with respect to operating material and supplies shall be validated as ready for
			 audit by not later than March 31, 2016.
					(C)Department of
			 the Air ForceThe financial statements of the Department of the
			 Air Force with respect to operating materials and supplies shall be validated
			 as ready for audit by not later than September 30, 2016.
					(5)Environmental
			 liabilities
					(A)Department of
			 the ArmyThe financial statements of the Department of the Army
			 with respect to environmental liabilities shall be validated as ready for audit
			 by not later than December 31, 2013.
					(B)Department of
			 the NavyThe financial statements of the Department of the Navy
			 with respect to environmental liabilities shall be validated as ready for audit
			 by not later than March 31, 2010.
					(C)Department of
			 the Air ForceThe financial statements of the Department of the
			 Air Force with respect to environmental liabilities shall be validated as ready
			 for audit by not later than December 31, 2011.
					(D)Defense
			 Logistics AgencyThe financial statements of the Defense
			 Logistics Agency with respect to environmental liabilities shall be validated
			 as ready for audit by not later than September 30, 2017.
					(6)Fund balance
			 with the Treasury
					(A)Department of
			 the ArmyThe financial statements of the Department of the Army
			 with respect to the fund balance with the Treasury shall be validated as ready
			 for audit by not later than September 30, 2010.
					(B)Department of
			 the NavyThe financial statements of the Department of the Navy
			 with respect to the fund balance with the Treasury shall be validated as ready
			 for audit by not later than December 31, 2010.
					(C)Department of
			 the Air ForceThe financial statements of the Department of the
			 Air Force with respect to the fund balance with the Treasury shall be validated
			 as ready for audit by not later than December 31, 2011.
					(D)Defense
			 Logistics AgencyThe financial statements of the Defense
			 Logistics Agency with respect to the fund balance with the Treasury shall be
			 validated as ready for audit by not later than September 30, 2011.
					(d)Performance of
			 audits and validationsAny audit or validation as ready for audit
			 of a financial statement required under subsections (a) through (c) may be
			 performed by an independent auditor qualified for the performance of such audit
			 or validation, as the case may be.
			(e)Action if
			 compliance not achieved
				(1)In
			 generalIn the event the Department of Defense or a component of
			 the Department of Defense is unable to achieve compliance with a requirement in
			 subsection (a), (b), or (c) by the completion date for such requirement
			 otherwise specified in the applicable provision of such subsection, the
			 Secretary of Defense or the head of the component, as applicable, shall submit
			 to the appropriate committees of Congress, not later than 30 days after the
			 completion date otherwise so specified, a report setting forth the
			 following:
					(A)A statement of
			 the reasons why compliance with the requirement was not achieved by the
			 completion date for the requirement.
					(B)A description of
			 the actions to be taken to achieve compliance with the requirement.
					(C)A proposed
			 completion date for achievement of compliance with the requirement.
					(2)ConstructionNothing
			 in this subsection shall be construed to waive any deadline for the completion
			 of a requirement under subsections (a) through (c).
				(f)Semiannual
			 reports on financial improvement audit readiness plan
				(1)In
			 generalNot later than May 15 and November 15 each year, the
			 Under Secretary of Defense (Comptroller) shall submit to the appropriate
			 committees of Congress a report on progress under the financial improvement
			 audit readiness (FIAR) plan during two calendar year quarters ending March 31
			 and September 30, respectively, of such year.
				(2)ElementsEach
			 report under paragraph (1) shall include, for the two calendar year quarters
			 covered by such report, the following with respect to the portion of such
			 report relating to priority segments:
					(A)A detailed
			 description of any deficiencies identified during discovery.
					(B)A description of
			 the actions to be taken to remedy any deficiency so identified.
					(C)A deadline for
			 the completion of any actions set forth under subparagraph (B).
					(g)DefinitionsIn
			 this section:
				(1)Appropriate
			 committees of CongressThe term appropriate committees of
			 Congress means—
					(A)the Committee on
			 Armed Services and the Committee on Homeland Security and Governmental Affairs
			 of the Senate; and
					(B)the Committee on
			 Armed Services and the Committee on Oversight and Government Reform of the
			 House of Representatives.
					(2)ValidationThe
			 term validation, with respect to the auditability of financial
			 statements, means a determination following an examination engagement that the
			 financial statements comply with generally accepted accounting principles and
			 applicable laws and regulations and reflect reliable internal controls.
				
